The following is the opinion of the Special Term:
Cropsey, J.:
But two points are urged against this application, which is to compel the board of estimate to include in the budget for 1925 sums sufficient to pay the attendants in the County Court of Kings county $2,700 a year each, the same as the attendants in the Supreme Court in Kings county receive. (1) That the relators have no right to bring the proceeding; that it should be brought by the attendants. This is not the law. (People ex rel. Cropsey v. Hylan, 199 App. Div. 218; affd., 232 N. Y. 601; People ex rel. O’Loughlin v. Prendergast, 219 id. 377; People ex rel. Smith v. Hylan, N. Y. L. J. Dec. 26, 1924.) (2) That the power to fix the salaries in question is in the board of aldermen and board of estimate. The general provisions of the Greater New York charter  do not apply because there is a special statute covering the matter. (Judiciary Law, § 352.)  That section reads: “The salaries of the attendants of the County Court of Kings county are hereby equalized and fixed at the same amount per annum as is now paid to attendants of the Supreme Court in such county. * * *.” The contention of the city is that the word “now” limited the equalization to the salaries received by the Supreme Court attendants at the time the law was adopted. But this is not the fair construction of this provision. This section of the Judiciary Law came into it when that law was enacted in 1909, but it was taken from chapter 746 of the Laws of 1904. This latter chapter was entitled “ An act in relation to the equalization of the salaries of the attendants of the County Court of Kings County and of the Supreme Court in such county,” and the body was in the same language as section 352 now carries. From this it is evident the intent was to make the salaries of the attendants in the two courts equal not only then but always. (See Matter of Hammond v. City of Fulton, 220 N. Y. 337, 342.) The amendment of 1920 to section 352 applicable to the County Court in Bronx county was in identical language. I think there can be no doubt that the attendants in the County Court of Kings county are entitled to the same salaries as attendants in the Supreme Court in that county. It follows the motion should be granted, with fifty dollars costs.